United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 07-2942
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Nebraska.
Keaton Lee Amos,                         *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: November 7, 2008
                                 Filed: November 21, 2008
                                  ___________

Before WOLLMAN, SMITH, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

        Keaton Lee Amos, who pleaded guilty to a drug-conspiracy offense, appeals the
140-month sentence the district court1 imposed after granting the government’s
Federal Rule of Criminal Procedure 35(b) motion to reduce Amos’s sentence based
on substantial assistance. Amos argues that the sentence is unreasonable because
(1) it is greater than necessary to promote the goals of 18 U.S.C. § 3553(a), (2) other
defendants in the conspiracy received lesser sentences, and (3) the court did not



      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.
adequately consider Amos’s assistance and circumstances when determining the
amount of the reduction.

       Upon review, we conclude that we lack jurisdiction to consider Amos’s appeal.
See United States v. Haskins, 479 F.3d 955, 957 (8th Cir. 2007) (per curiam)
(jurisdiction over appeal of Rule 35(b) sentence is governed by 18 U.S.C. § 3742(a);
although defendant framed issue as sentence’s overall reasonableness, he was
appealing court’s ruling on motion to reduce sentence, and the court lacked
jurisdiction because he did not satisfy criteria of § 3742(a)).

      Accordingly, we dismiss the appeal.
                     ______________________________




                                        -2-